 


116 HRES 903 EH: Ranking a Member of a certain standing committee of the House of Representatives.
U.S. House of Representatives
2020-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 903 
In the House of Representatives, U. S.,

March 14 (legislative day, March 13), 2020
 
RESOLUTION 
Ranking a Member of a certain standing committee of the House of Representatives. 
 
 
That the following named Member be, and is hereby, ranked as follows on the following standing committee of the House of Representatives: Committee on the Judiciary:Mr. Jordan, to rank before Mr. Collins of Georgia.

 
 
Cheryl L. Johnson,Clerk.
